Title: To Thomas Jefferson from Lewis Brantz, 15 January 1823
From: Brantz, Lewis
To: Jefferson, Thomas

Sir.  Baltimore 15th January 1823.Mr F R. Hassler, late astronomer to the commissioners on the part of the United States under the Treaty of Ghent for establishing the Northern Boundary, is desirous of becoming a Candidate for the, now vacant, office of Engineer of Public Works in Virginia.  His remote retirement in the State of New York, prevented his being informed in time to make a regular application and prepare the requisite Testimonials. his letter to me of 20th December last, has authorized me, in Case the shortness of the Time shou’d make it necessary, to make the Tender of his Services in his Name to the President and Directors of the Public Works in Virginia, and I have accordingly done so.To secure the desired attention of the Board to this application, it will be proper to accompany it with such Testimonials as will merit their attention, and as the Time will permit to procure.Mr Hassler was for some Time Professor of Mathematic and the Physical Sciences in the Military Academy at West Point, he was then sent by the Government of the united States to Europe to procure the Instruments, now at Washington for a National Observatory, afterwhich he was employed in the Triangulation of the Coast, and lastly on the Northern Boundary.If Mr Hassler did not become known to you, during your administration, I have no doubt, from the Interest you have always taken in Science, that subsequently he came within your Notice, and that you know how he has acquitted himself in the Situations above stated.If you have any knowledge which you think entitles Mr Hassler to a favorable opinion of the board, it will be serving a worthy Individual, and the cause of Science generally, by calling his emminen Talents into Action, if you wou’d have goodness to adress to the Board of Public works a short Testimonial to that Effect. The Board meets on the 20th of this Month and will probably soon afterwards proceed to an appointment.I have adressed similar requests to some of the members of the present administration, who cannot fail to form a just estimate of Mr Hasslers merits, by their own knowledge.Your well known Love for Science and your just Influence in Virginia has induced me to make this appeal to you, which I beg you will excuse from a Person unknown to you.I have the honor to be Sir Your most obedient ServantLewis Brantz.